IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-20026
                            Summary Calendar
                         _____________________

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

DAVID MELCHOR,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-279-1
_________________________________________________________________

                           November 15, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     David Melchor appeals his conviction of possession with the

intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1).

He argues that the district court erred in denying his motion to

suppress evidence because (1) the police’s warrantless search of

his home was not justified by exigent circumstances, (2) the

warrantless seizure of certain packages inside his home was not

justified under the “plain view” doctrine or by his consent, and

(3) the warrantless search of the packages was not justified by

their inherently incriminating character or his consent.    Melchor


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
also argues that the district court erred in increasing his base

offense level by two levels, pursuant to U.S.S.G. § 2D1.1(b)(1),

for possessing a firearm during a drug offense.

     We have reviewed the record and the briefs of the parties and

conclude that the district court did not err in denying Melchor’s

motion to suppress evidence.   The police’s warrantless search of

his home was justified by exigent circumstances. See United States

v. Howard, 106 F.3d 70, 76-77 (5th Cir. 1997); United States v.

Rico, 51 F.3d 495, 501 (5th Cir. 1995).   The police’s warrantless

seizure of certain packages inside his home was justified under the

“plain view” doctrine.    United States v. Williams, 41 F.3d 192,

196-97 (5th Cir. 1994).    The police’s warrantless search of the

packages was justified because their contents were a foregone

conclusion.   See id. at 197-98.

     The district court also did not err in increasing Melchor’s

base offense level by two levels for possessing a firearm during a

drug offense.   United States v. Vasquez, 161 F.3d 909, 912 (5th

Cir. 1998).   The judgment of the district court is

                                                  A F F I R M E D.




                                   2